

117 HRES 703 IH: Supporting the designation of October 16, 2021, and October 16, 2022, as “World Food Day”.
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 703IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Ms. Pingree (for herself, Mr. McGovern, Mr. Newhouse, and Mrs. Walorski) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the designation of October 16, 2021, and October 16, 2022, as World Food Day.Whereas hunger and malnutrition are daily facts of life for hundreds of millions of people around the world;Whereas women and children suffer the most serious effects of hunger and malnutrition;Whereas millions of children die each year from hunger-related illness and disease;Whereas many people suffer permanent physical or mental impairment because of vitamin or protein deficiencies;Whereas the severity and frequency of food insecurity rose over the course of 2020, represented by—(1)an increase of 148,000,000 people experiencing severe food insecurity in 2020 as compared to 2019; (2)a total of 928,000,000 people, or 12 percent of the global population, experiencing food insecurity; and(3)the 720,000,000 to 811,000,000 people who faced hunger in 2020;Whereas the United States has a long tradition of demonstrating humanitarian concern for the hungry and malnourished people of the world;Whereas there is a growing concern in the United States and other countries about threats to the future food supply, including—(1)misuse and overuse of land and water;(2)loss of biological diversity; (3)erosion of genetic resources on a global scale; and(4)transboundary pests, such as the desert locust;Whereas the world community increasingly calls upon the United States to resolve food problems stemming from natural and human-made disasters by providing humanitarian assistance;Whereas the United States—(1)plays a major role in the development and implementation of international food and agricultural trade standards and practices; and(2)recognizes the positive role that the global food trade can play in enhancing human nutrition and alleviating hunger;Whereas although progress has been made in reducing the incidence of hunger and malnutrition in the United States, certain groups remain vulnerable to malnutrition and related diseases;Whereas the conservation of natural resources, the preservation of biological diversity, and strong public and private agricultural research programs are required for the United States to—(1)remain food secure;(2)continue to aid the hungry and malnourished people of the world; and(3)assist in building a more resilient global food system; Whereas the United States is a world leader in the development of agricultural innovation and technology aimed at enhancing the improved production, safety, and quality of the world food supply and must continue to retain that role;Whereas participation by private voluntary organizations and businesses, working with national governments and the international community, is essential in the search for ways to increase food production in developing countries and improve food distribution to hungry and malnourished people;Whereas the Food and Agriculture Organization of the United Nations (referred to in this resolution as the FAO) is mandated to lead global efforts to address food and nutrition security issues;Whereas the member nations of the FAO have unanimously designated October 16 of each year as World Food Day;Whereas the FAO has done commendable work in organizing activities and efforts on World Food Day in over 130 countries to promote awareness of and action for people suffering from hunger and malnutrition;Whereas past observances of World Food Day have been supported by—(1)proclamations by Congress, the President, the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, and the territories and possessions of the United States; and(2)programs of the Department of Agriculture and other Federal departments and agencies;Whereas private voluntary organizations and community leaders are participating in planning World Food Day observances in 2021 and 2022, and a growing number of these organizations and leaders are using World Food Day as a focal point for year-round programs; andWhereas the people of the United States can express their concern for the plight of hungry and malnourished people throughout the world by study, advocacy, and action: Now, therefore, be itThat the House of Representatives—(1)supports the designation of World Food Day; and(2)encourages the people of the United States to observe the days with appropriate ceremonies and activities.